Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 8 in the reply filed on March 18th, 2022 is acknowledged.  Claims 9 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is uncertain if the limitation is comprising the components cinnamaldehyde, garlic oil, and arabic gum, or consisting of the oils and gum.  For the purposes of this office action, the claim will be understood to be comprising the components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kettunen (WO-2008155536-A1).
Regarding claims 1 – 3, Kettunen teaches a spray dried animal feed additive containing maltodextrin and an oil phase comprising essential oils [pg 17, lines 7 – 12].  The essential oils are cinnamaldehyde, thymol, eugenol, and limonene [pg 18, lines 9 – 11].  
Regarding claim 8, Kettunen teaches the agglomerated particles having a particle size of ~200 µm [pg 17, lines 21 – 22].
Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pittet (US-4727197-A).
Regarding claims 1 – 3, Pittet teaches a sweet cherry flavorant comprising eugenol, citral, and vanillin [Col 63, lines 28 – 56].  The flavorant is then emulsified with gum acacia (aka gum arabic) [Col 64, lines 8 – 10].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kettunen (WO-2008155536-A1).
Regarding claims 2 and 3, Kettunen teaches creating a spray dried animal feed additive as discussed above with regard to claim 1.  Kettunen also teaches the use of oils comprising cinnamaldehyde and one or more of citral, eugenol, limonene, thymol, and vanillin in the animal feed additive [pg 2, lines 20 – 27].   It would have been obvious to use any of the listed essential oils with cinnamaldehyde as they are known to be used as antimicrobial agents [pg 42, lines 3 – 5].
Kettunen teaches that that the physiologically acceptable carrier may be selected from maltodextrin and wheat, which contains wheat protein [pg 8, lines 10 – 11].  It would have been obvious to use maltodextrin or wheat protein as claimed as they are known to be used in animal feed.
Regarding claims 4 and 5, Kettunen teaches the composition comprising at least 20 wt% essential oils [pg 8, lines 26 – 29].  This overlaps and therefore renders obvious the claimed range.
Kettunen teaches combining 50kg starch sodium octenyl succinate, 950kg maltodextrin, and 250kg of an oil phase containing the essential oils [pg 17, lines 7 – 12].  When the agglomerated particles are made, the final water concentration is 2.5 – 3.0 wt% [pg 17, lines 20 – 21].  Therefore, the dry ingredients would be 97.0 – 97.5 wt%.  The particles (dry ingredients + water) would then be 1282 – 1289kg.  The percentage of maltodextrin would be ~74 wt%.  The water + maltodextrin would be ~77 wt%.  The remainder would be 23 wt% oils (100 – 77 = 23 wt%), falling within the claimed range.  The oils, matrix, and water combined add to 100 wt%.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kettunen as applied to claim 1 above, and further in view of Mirzaei (“Garlic in Ruminants Feeding”) and Tolun (“Microencapsulation of grape polyphenols using maltodextrin and gum arabic as two alternative coating materials: Development and characterization”).
Regarding claim 6, Kettunen teaches a composition of agglomerated particles comprising essential oils with a maltodextrin carrier.  Kettunen discloses that the composition can be used as an antimicrobial agent in animal feed [pg 3, lines 20 – 27].  However, Kettunen does not teach the use of garlic oil and gum arabic in the composition.
Mirzaei teaches garlic oil as a feed additive because of its antimicrobial properties [Conclusion].  It would have been obvious to a person having ordinary skill in the art to use the garlic oil of Mirzaei with the composition of Kettunen as garlic oil is known to be used in animal feed as an antimicrobial agent.
Tolun teaches gum arabic as a carrier used in microencapsulation of food products.  Gum arabic and maltodextrin are both biocompatible with high solubility and low viscosity without being toxic [pg 24, ¶1].  It would have been obvious to a person having ordinary skill in the art to replace the maltodextrin of Kettunen with the gum arabic of Tolun as both are known to be used as carriers in edible compositions.
Regarding claim 7, Kettunen, Mirzaei, and Tolun teach a composition of agglomerated particles comprising cinnamaldehyde, garlic oil, and gum arabic but do not teach the concentrations of these three components.
	As Kettunen teaches the concentration of maltodextrin in the composition as 74 wt% and Tolun teaches the replacement of maltodextrin with gum arabic, it would have been obvious to a person having ordinary skill in the art to use 74 wt% gum arabic in the invention.  Mirzaei teaches that high doses of essential oils have effects on bacterial growth and fermentation [pg 3, “Anti-microbial Activity of Garlic”].
	Kettunen and Mirzaei do not teach the concentration of cinnamaldehyde and garlic oil individually.  Kettunen teaches the essential oils being at least 20 wt% and the carrier + water being 77 wt%.  Within this limit, it would have been obvious to a person having ordinary skill to include different amounts of the essential oils used so as to obtain the desired anti-microbial activity.
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burger (WO-2001035764-A1).
Regarding claims 1 – 3, Burger teaches a carbohydrate matrix comprising flavorants and fragrances [pg 6, lines 3 – 5].  The flavorants/fragrances include cinnamaldehyde and eugenol [pg 6, line 17 – pg 7, line 3].  The matrix also comprises 40 – 80 wt% gum arabic and 10 – 30 wt% maltodextrin [pg 5, lines 3 – 11], [pg 4, line 29 – 30].  It would have been obvious to combine the cinnamaldehyde and eugenol as both are known to be fragrances used for the same purpose in the prior art.
Regarding claim 4, Burger teaches the essential oils comprising 5 – 40 wt% combined of the composition [pg 7, lines 12 – 16].  The balance is a matrix comprising 60 – 95 wt% gum arabic and  maltodextrin.  These overlapping values for the oils and matrix compounds make the claims obvious.
Regarding claim 5, Burger teaches the use of essential oils in a matrix but does not teach the composition comprising less than about 10 wt% water.  The composition is spray-dried and is moisture and oxygen stable [pg 4, lines 24 – 26].  Spray-drying is known to remove the majority of water from a spray-dried substance.  “The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  It would have been obvious that the spray-dried composition of Burger would naturally have less than about 10 wt% water as this is a known property of spray-dried substances.
Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen (US-20130202788-A1).
Regarding claims 1 – 3, Mikkelsen teaches an air freshener comprising one or more fragrance oils and a cellulose derivative [0045].  Preferably, the fragrance material can be one or more essential oils, including eugenol, citral, linalool, geraniol, and cinnamic aldehyde (aka cinnamaldehyde) [0052].  Therefore, it would have been obvious to use at least two essential oils in the air freshener of Mikkelsen where Mikkelsen teaches one or more essential oils.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clark (US-20040175489-A1) teaches encapsulating a flavorant, such as an essential oil, inside a dry solid coating.
Witteveen (US-20070274930-A1) teaches flavorants held in a gelatin matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791